                Case 8:18-cv-02242-AG-ADS Document 15 Filed 02/05/19 Page 1 of 9 Page ID #:55




          1     Clifton W. Albright (SBN 100020)
                Oliver P. Lasley (SBN 120816)
          2     David S. Song (SBN 323073)
          3
                ALBRIGHT, YEE & SCHMIT, APC
                888 West 6th Street, 14th Floor
          4     Los Angeles, California 90017
                Tel: (213) 833-1700 / Fax: (213) 833-1710
          5     Email: david.song@ayslaw.com
          6 Attorneys for Defendants
          7
            DRA, INC. aka DEL RICHARDSON & ASSOCIATES, INC. and
            DELBRA RICHARDSON PRICE
          8
          9                           UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
        10                                 SOUTHERN DIVISION
        11      OKEISHA L. AUSTIN,                     )    Case No.: 8:18-cv-02242-AG-ADS
        12                                             )
                               Plaintiff,              )    [Complaint Filed: 12/18/2018; Assigned to
        13       v.                                    )    Hon. Andrew J. Guilford, Crtrm. 10D)
                                                       )
        14 DRA, INC. aka DEL RICHARDSON &              )    DEFENDANTS’ NOTICE OF MOTION
        15 ASSOCIATES, INC., and all of their          )    AND MOTION TO DISMISS
           subsidiaries, beneficiaries, and alliances; )    PLAINTIFF’S COMPLAINT;
        16 DELBRA RICHARDSON PRICE;                    )    MEMORANDUM OF POINTS AND
        17
           CURREN     PRICE;   FRANK      MENDEZ;      )    AUTHORITIES
           OSCAR MARQUEZ; DIONICIO                     )
        18 MARQUEZ;      MARITSA      GARCIA;          )    (Filed concurrently with the Declaration of
           JOSEPH WILLIAMS; MICHAEL                    )    David S. Song, Esq. and (Proposed) Order
        19 MARINOFF; WORKFORCE/ONE-                    )    Granting Defendants’ Motion to Dismiss)
        20 STOP/EDD AJJ; CHRISTOPHER                   )
           McCARTHY aka CHRIS MOTT ACREE; )                 DATE:  March 11, 2019
        21 CHRIS JOHN MOTT; COLLEGE                    )    TIME:  10:00 AM
           HOSPITAL INC.; FACEBOOK, INC.;              )    CRTRM: 10D
        22 YOUTUBE, INC.; PINTEREST, INC.;             )
        23 INSTAGRAM,       INC.; RUSSELL              )
           SIMMONS; DAYMOND JOHN; APPLE, )                  FSC:             07/24/2019
        24 INC.; RETURN TO ME, INC.; ORACLE, )              Trial:           08/07/2019
        25
           INC.                                        )
                                                       )
        26               Defendants.                   )
        27
        28
 Albright Yee
& Schmit APC    ____________________________________________________________________________________

                 DEFENDANTS DRA aka DEL RICHARDSON & ASSOCIATES, INC.’s AND DELBRA RICHARDSON PRICE’s
                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                Case 8:18-cv-02242-AG-ADS Document 15 Filed 02/05/19 Page 2 of 9 Page ID #:56




          1     TO THE COURT, ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
          2           PLEASE TAKE NOTICE that on March 11, 2019 at 10:00 a.m. or as soon
          3     thereafter as the matter may be heard before the Honorable Andrew J. Guilford in
          4     Courtroom 10D of the above-entitled court, located at the Ronald Reagan Federal
          5     Building and United States Courthouse, 411 West Fourth Street, Santa Ana, California
          6     92701, Defendants DRA aka Del Richardson & Associates, Inc. and Delbra Richardson
          7     Price will, and hereby do, move the Court for an order dismissing Plaintiff Okeisha L.
          8     Austin’s complaint (“Motion”). This Motion is made pursuant to Federal Rules of Civil
          9     Procedure (FRCP), Rule 12(b)(6). The Motion will be made on the grounds that the
        10      Complaint fails to state a claim upon which relief can be granted.
        11            This Motion is based on this Notice of Motion, the attached Memorandum of
        12      Points and Authorities, the Declaration of David S. Song, Esq. in support of the Motion,
        13      and on all the papers, pleadings and records on file in this action.
        14
        15      DATED: February 5, 2019                 ALBRIGHT, YEE & SCHMIT, APC
        16
        17
        18                                              By:          /s/ David S. Song
                                                                     David S. Song
        19
        20                                              Attorneys for Defendants
                                                        DRA, INC. aka DEL RICHARDSON &
        21
                                                        ASSOCIATES, INC. and DELBRA
        22                                              RICHARDSON PRICE
        23
        24
        25
        26
        27
        28
 Albright Yee
& Schmit APC    ____________________________________________________________________________________
                                                          1
                 DEFENDANTS DRA aka DEL RICHARDSON & ASSOCIATES, INC.’s AND DELBRA RICHARDSON PRICE’s
                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                Case 8:18-cv-02242-AG-ADS Document 15 Filed 02/05/19 Page 3 of 9 Page ID #:57




          1                      MEMORANDUM OF POINTS AND AUTHORITIES
          2
          3     I.    INTRODUCTION
          4           Plaintiff, Okeisha L. Austin (hereinafter “Plaintiff”) alleges six causes of action
          5     against twenty defendants, including Facebook, Inc., YouTube, Inc., and Apple, Inc. It is
          6     impossible to determine which cause(s) of action apply to which defendant(s) because
          7     Plaintiff neither separates out any of her causes of action, nor does she separate out any
          8     defendants. Plaintiff’s Complaint is simply 14 pages of unfocused, unspecified
          9     allegations. To date, Plaintiff has only served Defendants DRA aka Del Richardson &
        10      Associates, Inc. and Delbra Richardson Price (hereinafter “Defendants” or “Responding
        11      Defendants”).
        12            For purposes of this Motion to Dismiss (“Motion”) under Rule 12(b)(6), the issue
        13      is whether Plaintiff’s Complaint states any cause of action upon which relief can be
        14      granted. Fed. R. Civ. P. 12(b)(6). As set forth below, Plaintiff’s Complaint does not do
        15      so.
        16            Furthermore, Plaintiff’s Complaint violates FRCP Rule 11 because Plaintiff has no
        17      evidentiary support for any of her claims. Fed. R. Civ. P. 11.
        18            Finally, FRCP Rule 8 requires a short and plain statement of a claim showing that
        19      the pleader is entitled to relief. Fed. R. Civ. P. Rule 8. Plaintiff’s Complaint is neither.
        20            Before filing this Motion, Defendants asked the Plaintiff to voluntarily dismiss this
        21      action. Plaintiff refused, leaving Defendants no alternative but to seek this relief (see
        22      Declaration of David S. Song).
        23      II.   PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED FOR FAILURE TO
        24            STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED
        25            A.     Legal Standard
        26            Per case law, a complaint may be dismissed under Rule 12(b)(6) “when it fails to
        27      state a cognizable legal theory or fails to allege sufficient factual support for its legal
        28      theories.” Caltex Plastics, Inc. v. Lockheed Martin Corp., 824 F.3d 1156 (9th Cir. 2016).
 Albright Yee
& Schmit APC    ____________________________________________________________________________________
                                                          2
                 DEFENDANTS DRA aka DEL RICHARDSON & ASSOCIATES, INC.’s AND DELBRA RICHARDSON PRICE’s
                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                Case 8:18-cv-02242-AG-ADS Document 15 Filed 02/05/19 Page 4 of 9 Page ID #:58




          1     The Supreme Court expressed in Twombly that while a complaint attached by a
          2     Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a complaint
          3     requires more than labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
          4     555 (2007). Further, the court stated in Iqbal that in order to survive a motion to dismiss,
          5     a complaint must contain sufficient factual matter to state a facially plausible claim to
          6     relief. Ashcroft v. Iqbal, 556 U.S. 662 (2009). A claim is facially plausible when it
          7     “allows the court to draw the reasonable inference that the defendant[s] [are] liable for
          8     the misconduct alleged.” Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011).
          9            B.    Application
        10             In the instant action, Plaintiff’s Complaint’s run-on and incomplete sentences
        11      render it incomprehensible. Due to the lack of clarity, Defendants are left to speculate as
        12      to how Plaintiff believes she has been injured, who allegedly injured her, what legal
        13      claims she wishes to pursue, why she believes there is federal jurisdiction, and what relief
        14      she is seeking.
        15             Defendants believe that Plaintiff’s Complaint fails on both ends — it fails to state a
        16      cognizable legal theory and it fails to allege sufficient factual support for its legal
        17      theories. Therefore, Plaintiff’s Complaint fails to state a claim and should be dismissed.
        18      III.   PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED BECAUSE IT
        19             FAILS TO COMPLY WITH RULE 11
        20             A.    Legal Standard
        21             FRCP Rule 11(b)(2) requires that an attorney or unrepresented party presenting a
        22      pleading demonstrate that the claims and legal contentions are warranted by existing law.
        23      Fed. R. Civ. P. Rule 11(b)(2). The attorney or unrepresented party must also certify that
        24      any factual contentions have evidentiary support, or if specifically so identified, will
        25      likely have evidentiary support after a reasonable opportunity for further investigation or
        26      discovery. Fed. R. Civ. P. 11(b)(3).
        27             The purpose of Rule 11 — including its monetary sanctions provision — is
        28      intended to deter dilatory or abusive pretrial tactics and to streamline litigation by
 Albright Yee
& Schmit APC    ____________________________________________________________________________________
                                                          3
                 DEFENDANTS DRA aka DEL RICHARDSON & ASSOCIATES, INC.’s AND DELBRA RICHARDSON PRICE’s
                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                Case 8:18-cv-02242-AG-ADS Document 15 Filed 02/05/19 Page 5 of 9 Page ID #:59




          1     excluding baseless filings. Cooter & Gell v. Hartmarx Corp., 110 S.Ct. 2447, 2454
          2     (1990). Indeed, “Rule 11 imposes a duty on [attorneys and unrepresented parties] to
          3     certify that they have conducted a reasonable inquiry and have determined that any
          4     papers filed with the court are well grounded in fact, legally tenable, and ‘not interposed
          5     for any improper purpose.’ ”
          6             B.    Application
          7             In the instant action, Plaintiff has simply failed to meet her burden. She alleges no
          8     facts and no evidentiary support for any of her claims. Indeed, Defendants have struggled
          9     to decipher Plaintiff’s claims as alleged against Defendants. The lack of evidentiary
        10      support shows that Plaintiff’s claims do not have merit and the Complaint does not
        11      indicate that Plaintiff has conducted a reasonable inquiry in grounding her allegations in
        12      fact.
        13              Therefore, Rule 11 mandates that Plaintiff’s Complaint be dismissed because the
        14      unidentifiable claims have no identifiable evidentiary support.
        15      IV.     PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED BECAUSE IT
        16              DOES NOT CONTAIN A SHORT AND PLAIN STATEMENT OF THE
        17              CLAIM SHOWING THAT THE PLEADER IS ENTITLED TO RELIEF
        18              A.    Legal Standard
        19              Under FRCP Rule 8, a complaint must contain a “short and plain statement of the
        20      claim showing that the pleader is entitled to relief,” and “[e]ach allegation must be
        21      simple, concise, and direct.” Fed. R. Civ. P. Rule 8(a), (d). “[T]he short and plain
        22      statement must provide the defendant with fair notice of what the plaintiff’s claim is and
        23      the grounds upon which it rests.” Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 346
        24      (2005). “Experience teaches that, unless cases are pled clearly and precisely, issues are
        25      not joined, discovery is not controlled, the trial court’s docket becomes unmanageable,
        26      the litigants suffer, and society loses confidence in the court’s ability to administer
        27      justice.” Bautista v. Los Angeles Cnty., 216 F.3d 837, 841 (9th Cir. 2000).
        28
 Albright Yee
& Schmit APC    ____________________________________________________________________________________
                                                          4
                 DEFENDANTS DRA aka DEL RICHARDSON & ASSOCIATES, INC.’s AND DELBRA RICHARDSON PRICE’s
                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                Case 8:18-cv-02242-AG-ADS Document 15 Filed 02/05/19 Page 6 of 9 Page ID #:60




          1               FRCP Rule 8 has “been held to be violated by a pleading that was needlessly long,
          2     or a complaint that was highly repetitious, or confused, or consisted of incomprehensible
          3     rambling.” Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058-59 (9th Cir.
          4     2011).
          5               “A pro se complaint, however inartfully pleaded, must be held to less stringent
          6     standards than formal pleadings drafted by lawyers.” Woods v. Carey, 525 F.3d 886,
          7     889-90 (9th Cir. 2008). However, “a pro se litigant is not excused from knowing the most
          8     basic pleading requirements” or “from following court rules.” Am. Ass’n of Naturopathic
          9     Physicians v. Hayhurst, 227 F.3d 1104, 1107-08 (9th Cir. 2000); see also Pliler v. Ford,
        10      542 U.S. 225, 231 (2004), (“District judges have no obligation to act as counsel or
        11      paralegal to pro se litigants.”).
        12                B.    Application
        13                In the instant action, the Complaint is indecipherable. It is argumentative, long,
        14      confusing, rambling, and consists solely of run-on sentences. For example, Plaintiff
        15      states:
        16
        17
                    “The following will serve to confirm and further substantiate Plaintiff’s
                    claims for grave sexual harassment, grave visual sexual harassment,
        18          harassment, gross and grave psychological torture and trauma in a very
        19          hostile environment as well as gross negligence of all individuals involved
                    whom violated Plaintiff’s ECOA Rights, the State of California’s EEOC
        20          Guidelines and Regulations, Hatch ACT Laws, Cyberstalking Laws, all
        21          State, Federal, and Local privacy laws, Whistleblower Laws, Employment
                    Development Department Fraud, placing Plaintiff in an extremely harmful
        22
                    and terrifying situation to date … retaliation against the plaintiff for
        23          learning, discovering, and reporting the gross enrichment, attacks on her
        24          natural life, attacks on her personal life, attacks on her financial life, using
                    Plaintiff’s sphere of influence, all known and unknown associations online
        25          and contacts both personally and professionally, as a hate campaign to stifle
        26          her voice against filing the very valid Charge with EEOC and the subsequent
                    Complaint herein and remedy for damages in the amount of
        27
                    $5,500,000,000”.
        28      Complaint at pgs. 3-4.
 Albright Yee
& Schmit APC    ____________________________________________________________________________________
                                                          5
                 DEFENDANTS DRA aka DEL RICHARDSON & ASSOCIATES, INC.’s AND DELBRA RICHARDSON PRICE’s
                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                Case 8:18-cv-02242-AG-ADS Document 15 Filed 02/05/19 Page 7 of 9 Page ID #:61




          1           The Complaint is comprised of similar sentences throughout. Plaintiff seemingly
          2     attaches new causes of action and new defendants as she writes her Complaint, settling
          3     upon a request for damages in the amount of $5,500,000,000. It is clear that the
          4     Complaint’s allegations preclude Defendants from receiving “fair notice” of Plaintiff’s
          5     claims or the grounds upon which the claims rest.
          6           It is thus impossible to determine from the Complaint what each defendant
          7     allegedly did, how Defendants’ conduct forms the basis for each of the many causes of
          8     action, and what information the defendants might be compelled to provide in discovery.
          9     “Neither the court nor the defendants should be compelled to cull through pages of
        10      rambling narrative, argument and needless digression to discover the factual bases for
        11      [Plaintiff’s] claims.” Jacobson v. Schwarzenegger, 226 F.R.D. 395, 397 (C.D. Cal. 2005).
        12            Indeed, Plaintiff’s Complaint is so indecipherable that the defendants (whoever
        13      they may be) cannot reasonably be expected to be placed on notice of the claims against
        14      them or to formulate an appropriate response. Courts have routinely dismissed pleadings
        15      per FRCP Rule 8 when their substance is hidden behind a wall of unintelligible rambling.
        16      See United States ex Rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374-378 (7th Cir.
        17      2003) (dismissing a complaint that was so “sprawling” as to be “incomprehensible”).
        18      V.    CONCLUSION
        19            For the reasons set forth above, Defendants respectfully request that this Court
        20      dismiss Plaintiff’s complaint with prejudice.
        21
        22      DATED: February 5, 2019                ALBRIGHT, YEE & SCHMIT, APC
        23
                                                       By:         /s/ David S. Song
        24                                                         David S. Song
        25                                             Attorneys for Defendants
                                                       DRA, INC. aka DEL RICHARDSON &
        26                                             ASSOCIATES, INC. and DELBRA
        27                                             RICHARDSON PRICE
        28
 Albright Yee
& Schmit APC    ____________________________________________________________________________________
                                                          6
                 DEFENDANTS DRA aka DEL RICHARDSON & ASSOCIATES, INC.’s AND DELBRA RICHARDSON PRICE’s
                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                Case 8:18-cv-02242-AG-ADS Document 15 Filed 02/05/19 Page 8 of 9 Page ID #:62
                Okeisha L. Austin v. DRA, Inc. aka Del Richardson & Assoc., Inc.
                USDC-Central District of California Case No. 8:18-cv-02242-AG-DFM


          1                                       ECF/PACER FILE AND SERVE
          2
          3             I, CONNIE R. WHITE, declare:
          4             1.      I am over the age of 18 years and am not a party to the within action. I am
          5     employed by Albright Yee and Schmit, APC in the City of Los Angeles, State of
          6     California.
          7             2.      My business address is 888 West 6th Street, 14th Floor, Los Angeles, CA
          8     90017.
          9             3.      On February 6, 2019, I served a copy of the foregoing document, titled:
        10
        11              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
        12              PLAINTIFF’S COMPLAINT; MEMORANDUM OF POINTS AND
        13              AUTHORITIES
        14
        15              [ X ] by filing and serving directly through ECF/Pacer at the USDC-Central
        16      District of California website at: https://cacd.uscourts.gov.
        17
        18              I declare under penalty of perjury under the laws of the State of California and the
        19      United States of America that the foregoing is true and correct.
        20
        21              Executed on February 6, 2019 at Los Angeles, California.
        22
        23
        24                                                      By:             /s/ Connie R. White
                                                                                Connie R. White
        25
        26
        27
        28

 Albright Yee
& Schmit APC    ____________________________________________________________________________________

                                                          ECF/PACER FILE & SERVE
                Case 8:18-cv-02242-AG-ADS Document 15 Filed 02/05/19 Page 9 of 9 Page ID #:63
                Okeisha L. Austin v. DRA, Inc. aka Del Richardson & Assoc., Inc.
                USDC-Central District of California Case No. 8:18-cv-02242-AG-DFM


          1                                        CERTIFICATE OF SERVICE
          2
                   I certify that on February 6, 2019 the foregoing document was served on all parties
          3 or their counsel of record by serving a true and correct copy at the address listed below
          4 by U.S. MAIL:
          5
          6      Okeisha L. Austin                                       Plaintiff In Pro Se
          7
                 In Pro Se                                               OKEISHA L. AUSTIN
                 5875 Los Santos Way
          8      Buena Park, CA 90620-3456
          9      Ph: (714) 476-0599 │ Public Fax
                 Email: austinlkeisha@gmail.com
        10
        11
        12
        13                                                              Connie R. White
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28

 Albright Yee
& Schmit APC    ____________________________________________________________________________________

                                                          ECF/PACER FILE & SERVE
